Citation Nr: 0216627	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  99-07 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from December 1941 to April 
1942 and from March 1945 to May 1946.  He was a prisoner of 
war (POW) from April 9 to April 13, 1942.  The appellant is 
the widow of the veteran.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO).

This case was previously before the Board and was remanded to 
the RO in February 2001.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died in August 1978.  The death certificate 
lists the cause of death as malignancy involving the liver, 
lungs, and lymph nodes with right pneumothorax.  No other 
significant conditions were noted.  An autopsy was performed.

3.  During the veteran's lifetime, service connection had not 
been established for any disability.

4.  There has been no demonstration of a service-connected 
disease or disability which hastened, caused or contributed 
substantially or materially to the cause of the veteran's 
death.


CONCLUSION OF LAW

A service-connected disability did not hasten, cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board further notes that in Bernklau, supra., the Federal 
Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 
733978, at 7 (Fed. Cir. Apr. 24, 2002), [*23] 
"that section 3(a) of the VCAA, unlike 
section 4, was not intended to be given 
retroactive effect." That decision was 
plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before the 
law was enacted, and must alter the outcome 
accordingly.' (Citations omitted.)  But the 
Supreme Court has also held repeatedly that 
federal legislation is to be construed to 
avoid retroactivity unless we can discern 
clear congressional intent for that result. 
See, e.g., Landgraf  [v. USI Film Products, 
511 U.S. 211 (1995)] at 270 ("Since the 
early days of this Court, we have declined to 
give retroactive effect to statutes burdening 
private rights unless Congress had made clear 
its intent."); Bowen v. Georgetown Univ. 
Hosp., 488 U.S. 204, 208, 102 L. Ed. 2d 493, 
109 S. Ct. 468 (1988) ("Congressional 
enactments and administrative rules will not 
be construed to have retroactive effect 
unless their language requires this 
result."). And the Court has emphasized that 
"the standard for finding such unambiguous 
direction is a demanding one. 'Cases where 
this Court [i.e., the Supreme Court] has 
found truly 'retroactive' effect adequately 
authorized by statute have involved statutory 
language that was so clear that it could 
sustain only one interpretation.'" (Citations 
omitted.) (Emphasis added.)

The Board finds that this language would appear to challenge 
the viability of Karnas, supra., and its progeny.  For 
purposes of this decision, however, the Board will continue 
to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
appellant in the development of the claims on appeal under 
VCAA.  By virtue of the December 1998 Statement of the Case 
(SOC), and the April 1999 and May 2002 Supplemental 
Statements of the Case (SSOC), the appellant was provided 
notice of the information, medical evidence or lay evidence 
necessary to substantiate the claim on appeal.  The SOC and 
subsequent SSOCs also notified the appellant of the pertinent 
laws and regulations, as well as her due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records and VA medical 
records, including terminal hospital records.  The RO 
attempted to complete the development ordered in the Board's 
February 2001 remand.  In this regard, the Board notes that 
in correspondence dated in March 2001, the RO requested that 
the appellant identify any outstanding records and complete 
release forms (VA Forms 21-4142) for specific medical 
providers.  To date, no reply has been received from the 
appellant.  The Court has held that VA's duty to assist the 
appellant is "not always a one-way street" and that the 
appellant must be prepared to cooperate with VA's efforts to 
obtain all relevant evidence.  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
Board finds nothing in the new legislation indicating an 
intent to relieve the claimant of any obligation to 
cooperate.

The record reflects that the appellant received detailed 
information as to not only what evidence was required to 
substantiate the claim, but also as to the obligations of VA 
and the appellant in obtaining evidence.  In this regard, the 
Board particularly notes the RO letter to the appellant in 
March 2001.  This letter not only explained in plain language 
what evidence was needed to substantiate the claim, it also 
explained what the essential contents of that evidence must 
be, and advised the claimant of both what VA would do to 
obtain evidence and what type of evidence she should submit 
on her own behalf.  Hence, the Board concludes that the 
correspondence discussed above demonstrates compliance with 
VA's notification requirements to the extent required by law.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Since the appellant has already been informed of the evidence 
needed to substantiate her claim and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA.  
Therefore, there is no prejudice to the appellant in the 
Board proceeding to adjudicate the merits of the claim.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In so deciding, the Board acknowledges the representative's 
assertion that a procedural defect exists because the local 
representative was not afforded an opportunity to present 
argument on the appellant's behalf on VA Form 646.  See 
November 2002 Written Brief, page 2.  In response, however, 
the Board notes that a VA Form 646 was filed by the 
representative in July 1999.  In addition, the fact that no 
additional evidence was received as a result of the Board's 
February 2001 remand lessens the need for further argument.  
Therefore, any potential procedural defect present due to 
failure to allow the local representative the opportunity to 
submit a an additional VA Form 646 is harmless.  

Factual Background

According to the death certificate, the veteran died on 
August [redacted], 1978, due to malignancy involving the liver, lungs, 
and lymph nodes with right pneumothorax.  An autopsy was 
performed.  At the time of his death, the veteran had not 
established service connection for any disability.

The service medical records reveal only one course of 
treatment, which occurred after the veteran was involved in a 
motor vehicle accident in March 1946.  He sustained mild to 
moderate abrasions to his face, right shoulder and left knee, 
and moderate contusions to his left flank and left iliac 
region.  The veteran complained of pain and moderate 
tenderness in the left iliac region over a period of one 
month and a small, elongated mass was palpable.  X-rays of 
the pelvis and lumbar spine were taken and interpreted as 
negative for fractures and dislocations.  The veteran was 
discharged in April 1946 after a full recovery.  The recorded 
medical history, taken during his hospitalization, revealed 
malaria, influenza and a gunshot wound of the left hand, all 
occurring in 1942.  Service medical records also reveal that 
the veteran had a fever of unknown origin in March 1942.

Post-service medical records reveal that the veteran 
presented to Veterans Memorial Medical Center on August 1, 
1978, complaining of enlargement of his abdomen and a 
productive cough.  In-patient records reveal that the veteran 
had noticed a slight to moderate fever, weight loss, 
enlargement of his abdomen, changes in his bowel movements 
and a productive cough prior to his admission.  The final 
summary and the intern's admitting notes conflict regarding 
the onset of these symptoms.  The final summary places onset 
at three weeks prior to admission.  The intern's admitting 
notes place onset at two months prior to admission.  The 
medical history revealed rheumatoid arthritis, urinary tract 
infection, heart disease and a hospitalization at "V. Luna 
Hospital."  Progress notes also reveal that the veteran had 
previously consulted a private doctor regarding his symptoms 
and was "confined" or hospitalized.  The record reflect that 
the veteran died on August [redacted], 1978.  The autopsy report 
revealed the following causes of death: malignancy of the 
liver, lungs, lymph nodes, Hydrothorax, right, 1, 120 cc and 
560 cc left; Ascites, 980 cc, Atelectasis, right lung, 
Bronchopneumonia, left.

The claimant submitted three documents regarding prior 
medical treatment of the veteran.  The first was a copy of an 
affidavit dated February 4, 1946, by Dr. S. J. L., which 
stated that he treated the veteran's malaria for one year.  
Accompanying Dr. L.'s affidavit was another affidavit by an 
individual who stated that he housed and cared for the 
veteran after he had escaped the death march in April 1942.  
The third document was a handwritten note dated February 4, 
1980, by J. Y. C., M.D., which stated that he treated the 
veteran in April 1978 for various symptoms some of which were 
a productive cough, fever, sweating, anorexia and general 
body weakness.  Dr. C. also gave a clinical diagnosis of 
chronic malaria and pneumonia. 

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In this case, there is no competent (i.e. medical) evidence 
linking the cause of the veteran's death to his military 
service, to include his POW experience.  Additionally, there 
is no clinical demonstration that any disease or disability 
etiologically related to service contributed to or hastened 
the veteran's death.  The veteran's service medical records 
do not reference complaint, treatment or diagnosis for any of 
the conditions that ultimately led to his death.  

As such, the only evidence suggesting a relationship between 
the cause of the veteran's death and his period of service, 
to include his POW experience, is that proffered by the 
appellant.  Significantly, however, the appellant is not 
competent to provide a medical diagnosis or evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992) (holding that lay persons are not 
competent to offer medical opinions).  In light of these 
circumstances, the Board must conclude that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for the cause of the veteran's death.  The 
benefit sought on appeal is therefore denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

